UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 12-1356


CHARLES RAWLINGS,

                Plaintiff _ Appellant,

          v.

CITY OF BALTIMORE; MAYOR AND CITY COUNCIL; DEPARTMENT OF
PUBLIC WORKS,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Benson Everett Legg, District Judge.
(1:12-cv-00446-BEL)


Submitted:   September 27, 2012            Decided:   October 1, 2012


Before MOTZ, DAVIS, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Charles Rawlings, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Charles   Rawlings        appeals    the   district     court’s    order

denying relief on his employment discrimination complaint.                          We

have     reviewed       the     record     and     find   no    reversible       error.

Accordingly, we affirm for the reasons stated by the district

court.      Rawlings v. Baltimore, No. 1:12-cv-00446-BEL (D. Md.

Feb. 15, 2012).           We dispense with oral argument because the

facts    and    legal    contentions       are     adequately    presented    in    the

materials      before     the    court     and     argument    would   not   aid    the

decisional process.



                                                                             AFFIRMED




                                            2